UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 2, 2007 Date of Report (Date of earliest event reported) iPARTY CORP. (Exact name of registrant as specified in its charter) Delaware 000-25507 76-0547750 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 270 Bridge Street, Suite 301, Dedham, Massachusetts 02026 (Address of principal executive offices) (Zip Code) (781) 329-3952 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 2, 2007 iParty Corp. issued a press release announcing its sales results for the calendar month and calendar year ended October 31, 2007.The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this Form 8-K, including the exhibit, is being furnished to the Securities and Exchange Commission and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, not shall it be deemed incorporated by reference in any filing under the securities Act of 1933, as amended. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1Press release of iParty Corp. dated November 2, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. iPARTY CORP. By: /s/ SAL PERISANO Sal Perisano Chairman of the Board and Chief Executive Officer Dated:November 2, 2007 EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION 99.1 Press release of iParty Corp. dated November 2, 2007
